Citation Nr: 0106383	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1959 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of the Fort Harrison Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC).  The M&ROC denied 
entitlement to service connection for hearing loss and a leg 
fracture.  

The veteran submitted a Notice of Disagreement with the above 
denials in January 2000.  The M&ROC correspondingly issued a 
Statement of the Case in February 2000.  However, the veteran 
limited his Appeal to the Board of Veterans' Appeals (VA Form 
9), dated in February 2000, to the denial of service 
connection for hearing loss.  Accordingly, despite the 
representatives' statements on the veteran's behalf, and the 
certification of the M&ROC, the Board's jurisdiction is 
limited to the issue reported on the title page.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's service medical records have not been 
associated with the claims folder.  Attempts to locate these 
records have been unsuccessful.  In such a case, collateral 
records assume an even greater importance than might 
otherwise be the case were the service medical records 
available.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that the veteran currently has a hearing loss 
for VA rating purposes.  Both the veteran and his wife have 
expressed their belief that his current hearing loss is 
related to service.  The Board further observes that the 
veteran has not been afforded a VA audiological examination 
during the course of this appeal.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the M&ROC has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the M&ROC should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to his 
treatment for hearing loss.  After 
securing any necessary authorization or 
medical releases, the M&ROC should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the M&ROC should 
obtain all outstanding VA records of 
treatment.

2.  The M&ROC should take appropriate 
steps to secure any additional service 
medical records or alternative records 
for the appellant through official 
channels, including a search for SGO 
records and obtaining a completed Form 
13055.  The M&ROC should also attempt to 
obtain copies of pertinent sick call 
reports by performing a records search 
with the NPRC and by directly contacting, 
if feasible, any existing facilities 
relating to the appellant and his 
service.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

3.  The M&ROC should arrange for a VA 
audiology-ear disease examination(s) of 
the veteran by an appropriate medical 
specialist(s) for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any hearing 
loss.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that any current hearing 
loss is related to any incident of 
service origin.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the M&ROC should review 
the claims folder to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the M&ROC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).

The M&ROC must also review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  




In particular, the M&ROC should ensure 
that the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the M&ROC should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the claim of entitlement to 
service connection for hearing loss with 
consideration of the recently enacted 
legislation.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the M&ROC; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


